Interim Decision #1562

MATTER OP

Gancra

,In Deportation Proceedings
A-5128684
Decided by Board March, 16, 1066
.1) Suspension of deportation will not be granted an alien , whose case has
been twice rejected by Congress for such relief when nothing new has been
added to his record since it was last referred. to Congress.
(2) Conviction under section 336, Michigan Penal Code, 1031, for taking indecent liberties with .the person• of a 9-year-old feniale child "without
committing or intending .to commit the crime of rape" is a conviction.of a
'crime involving moral turpitude
CHARGE:

• Order: Act of 19521-Section 241(a) (4) (8
1261(a) (4)]—After entry
convicted of two crimes Involving moral turpitude
° not arising out of a single scheme of criminal misconduct, to wit: Petit Larceny, and Indecent
Liberties. '

This ease has been sent to Congress twice for approval of a. grant
of suspension of deportation under the Immigration and Nationality
Act, and both times Congress has denied suspension. On March 21,
1957, the special inquiry officer granted suspension of deportation
under section 244(a) (5) of the Immigration and Nationality Act,
and this grant was approved by the Acting Regional Commissioner,
Northwest Region. On December 31, 1963,. respondent was- granted
suspension of deportation under section 244(a) (2) of the Immigra- .
tion and Nationality Act, as amended, in' the light of the additional ..
factor that he had married a dependent United States citizen. This '
marriage took place after the previous grant of suspension. Congress again failed to approve the grant of- suspension. Reipondent
again applies for suspension of deportation. On December 14, 1965,
the special inquiry officer granted respondent voluntary departure
from the United States with an automatic order of deportation to
Mexico in the event be fails to depart. Respondent appeals to this
Board.
521

Interim Decision #1562

•'

The entire record has been carefully reviewed by the Board. The
facts have been set forth in previous decisions of the special inquiry

officer. The appeal will be dismissed and the order of the special
inquiry officer of Dee,embei 14, 1965, will be approved.
•Respondent is 68 years old, and has lived in the 'United. States
since 1918. The two offenses on which the deportation order is based
are (1) petty larceny, committed in 1933, and (2) indecent liberties
with the. person of a minor female child, committed in 1941. Aside
from these convictions, the respondent's only criminal record con, sists of several arrests for being drunk.
Respondent's first wife died in 1935. From 1947 he lived with a
"common law wife" who died in 1955. In 1957 he married his present wife, and they are still living together. Hehad 'one child by his
-

first marriage, lnit he does not know where she is. Tie testified that
he was hot able to take care of her and that she was raised from
infancy by someone else. ,

Respondent testified that he receives Social Security •benefits of
$95 a month; and his wife is employed as a dishwasher at $25 a week.
She has had this employment for only a shaft time. Respondent
earns •$1200 a year -in addition to his Social Security payments. He
has been' employed as a grinder of aluminum castings by the same
-company since 135A.
The record contains two letters particularly favorable to reipolident. The Director of the Welfare Department of Muskegon County,
Michigan, Mr. William Lindsay,. states (Exhibit 10 (B and C)) that
he was respondent's parole :Officer for several years after -respondent
WAS

released from prison in 1945. Mr. Lindsay commends respond-

• eat highly. for his adjustment to parole and since that time. The
County Clerk of Muskegon County states (Exhibit . 2—R, letter of
November 29, 1965) that he "feels badly that the Congress- rejected"
respondent's application. for suspension.of deportation.
The Board will not grant suspension• of 'deportation when Congress luie-twie,e rejected this ease for such a grant. Nothing new has
been added to this .record since it was list ref rred to Congress.
Therefore,_ counsel's plea on the_ merits must be denied. .
Counsel pleade that the Immigration and Nationality Act is unconstitutional as it applies to respondent in that it operates retroactively, constitutes an ex post facto law, is a denial of due process. and
is, therefore, contrary to the United States Constitution. The Board
has long held that it Is not.within our province to pass on the constitutionality of the statutes administered ,by ns, that we accept the
legislative mandates given us, and it is within the power and cmpacity of the United States courts to declare them unconstitutional.
522 • •

•

Interim Decision 4t1562
Maier of Z—, 41. & N. Dec. 556, 557; Matter of .11 , 3 L & N. Dec.
411, at 456 and 457, and extensive authority cited therein.
Counsel appeals from the holding that respondent is deportable
for the two offenses set forth in the order to show cause. Particularly, he complains that petty larceny is, at most, a misdemeanor.
Petty larceny has long been held to be a crime involving moral turpitude. The record does not show anythiag except that respondent
plead guilty in the Municipal Court of Cleveland, Ohio, on May 19,
1933, to a charge of petit larceny, and was sentenced to 30 days' imprisonment in the workhouse. Since U. S. ex rel. Meyer v. Day, 54
F.24 336 (2d Cir., 1931), no one has successfully challenged the ruling that petty theft constitutes a crime involving moral turpitude.
See Matter of 1? , 1 L & N. Dec. M. This Board has no authority
to retry the criminal case; we are bound by the record of conviction,
although we recognize the severity of the penalty under the circumstances of the present reeord. 2
The second offense of which respondent was convicted was for
taking indecent liberties with the person of a nine-year-old child
—

—

"without -committing or intending to commit the crime of rape"

under section 336 of the Michigan Penal Code, 1931. 2 He was sentenced for three to ten years in the State Prison. The maximum
penalty was ten years. The record shows that the court made "no
recommendation."
Our sutvey of the Michigan decisions under the pertinent sections
indicates that the purpose of the section is to punish males who take
improper and indecent liberties with female children, and the "liberties" are defined as being "such as the common sense of society would

regard as indecent .and improper". People v. Bonneau 323 Mich.
237, 35 N.W. 2d -161 (1948) ; People v. Szymanski, 321 Mich. 248, 32
N.W. 2d 451 (1948) ; People v. Lakin, 286 Mich. 282, 282 N.W. 149
(1938). Armstrong v. Bannan, 272 Fad 577 (6th Cir. 1959), held
that it is not necessary that the statute define the offense with particularity, citing People v. Hicks, 98 Mich. 86,- 90, 56 N.-W. 1102,
1104 (1893). The Michigan cases also indicate that lesser offenses,
"Petty theft" in California was found to be a crime involving moral turpitude in Matter of V—, 2 I. & N. Dec. 340, and in Matter of r—r—, 3
& N. Dee. 571. In each of these eases relief from deportation was granted
under the seventh Proviso to section 3 of the Immigration Act of 1917,
as amended. '
'Act No. 328, #338, rub. Acts 1932, Michigan, under which respondent was
convicted provided that if any male over 16 yea= of age shall assault and
take indecent liberties with a female child under the age of 10 without
committing or intending to commit the crime of rape he shall be guilty of
a felony.

523

Interim: Decision #1562
thoakwhich weuld not necessarily, involve moral turpitude, are not
prosecuted under thi•section and, if prosecuted, have been acquitted.
Paple v. :Vieel, 275 Mich. 77, 265 N.W. 781 (1936) ; People v. Healy,
265 Mich. 217, 251 N.W. 393 (1933) ;•eople v. Sheffield, 105 Mich.
14.7, 62 N.W„.65 (1895), and eases cited.
_ We. are unable to find -a. decision of this Board concerning a conviction under this statute or for this exact offense.. Our decisions
concerning sexual offenses involving young children require a finding that respondent was convicted of a crime involving moral turpiiude. Most of the cases involve statutory rape or attempted. rape,
which is specifically excluded as an element of an offense under section 336, Michigan Penal Code. The Board holds, generally, that
when the statute is "divisible", i.e., one which may or may not describe crimes involving moral turpitude, we must look to the record
to discover. the exact nature of the offense for which respondent was
convicted. In Matter of
5 I. & N. Dec. 289, we decided that a
conviction•for contributing to the delinquency of a minor under section 33 of the Juvenile Delinquents Act of 1929, Statutes of Canada,
1929, e. 46, 19-20, a divisible statute, constituted a crime involving
moral turpitude. We mentioned in 'that decision that the statutes
particularly penalize immoral actions which involve young children.
In Matter of 8 —, 5 L & N. Dec. 686, we considered an indecent assault against a female under section 292(a) of the Canadian Criminal Code to be an act of moral 'depravity and a crime involving
moral turpitude under U. B. ex rel. 'Mynas v. Uhl, 203 Fed. 152, aff'd
210 Fed. 860 (2d Cir., 1914), and. U. S. ere rel. Claret& v. Reimer,
32 F. Supp. 797. Matter of R —, 3 L & N. Dec. 562, found carnal
knowledge of a girl under 16 and-above 14 years of age, in violation
'of section 301(2) of the Criminal Code, of Canada, to involve moral
turpitude. In gaiter of F--, 2 I. & N. Dec.. 610, we held that contributing to the delinquency of a' child under the Illinois Criminal

Code, sections 37.090 and 37.089,-may or may not be a crime involving moral turpitude, depending on the record in the individual case.
F— was found to have committed a crime involving moral turpitude
'for having contributed to the delinquency of a girl 15 years of age.
We. found many unreported cases holding that -convictions under
..these broad statutes may or may not involve moral turpitude, and
that an examination of the indictment is necessary to determine
moral turpitude in each case. We held that convictions for viola• dons of- the following statutes involved moral turpitude: (1)
Article 203 of the Criminal Code of Poland defining commission of
immoral acts with persbns leis than 15 years of age; (g) impairing
the morals of a minor under section 483 of the New York Penal
524

Interim Decision #15E'
Law;

(3) contributing to the delinquency of a child under section
37.089 of the Illinois Criminal Code. In each case we found the

statute to be disjunctive or divisible and that the information filed
described an act which involved moral turpitude. There
have been several cases under section 702 of the Welfare and Institutions Code of California involving convictions for committing
acts which cause or tend to cause juveniles to "lead a dissolute life".
There have been many California cases under section 1203.3 of the
Penal Code of California where we found convictions for "base and
depraved" offenses and "lascivious conduct" involve moral turpitude.
We have made similar findings where there were convictions for
contributing to the delinquency of a minor under section 7, Chapter
674, the laws of Maryland; under sections 1639-45 and 1639-2 of the
Ohio General Code; under section 1987-17, Remmington's Revised
in each case

Statutes of Washington; under Article 534 of the Teams Penal Code;
and under section 7996, Chapter 30, Compiled Laws of Michigan

1929.
Considering the precedent decisions, the nature of the statute, and
the acts charged in the information, it must be found that the otfense for which respondent was convicted in 1941, indecent liberties
with a female child of nine years, • was a crime involving moral
turpitude.
The Board finds that respondent is deportable on the charge
stated above, and that voluntary departure is the only -relief from
deportation available at this time. The order of the special inquiry
officer will be affirmed. The appeal will be dismissed.
ORDER: It is ordered, that the appeal be dismissed.
It is farther ordered that the order of the special inquiry officer
be and is hereby affirmed.

525

